On November 7, 1906, Willian G. Freedley was the owner of the property described in the bill, situated in the town of Dorest, this State, on which date he conveyed the same by deed to Edwin Shuttleworth Company, a corporation of the state of New York, and said deed was properly recorded.
On the same day Edwin Shuttleworth Company executed and delivered to William G. Freedley a mortgage upon said property, providing for the payment of the sum of $105,000.00, specified in the one promissory note of same date, payable $3,000.00 January 1, 1907, $6,000.00 July 7, 1907, and $6,000.00 on or before the first days of January and July in each year thereafter until said principal sum should be fully paid, together with interest at the rate of five per cent. per annum from and after the first day of January, 1907, payable semi-annually on the first days of January and July in each year. This mortgage was duly recorded.
The property consisted of a marble mill and shops, office building, and three tenements, together with considerable land, situated on the line of the Rutland Railroad and the highway at Freedleyville, so-called, a short distance north of the village of East Dorset, and quarries and quarry lands and farming land, and woodland on the mountain-side at a distance of about a mile from the mill, the said quarries and mill being connected by an incline railroad for the transportation of marble blocks between the quarry and the mill — altogether there is about 175 acres of land.
Some time thereafter and before January 22, 1918, but just when does not appear, William G. Freedley died and Katherine E. Freedley, his widow, was appointed administratrix or executrix of his estate — in some of the exhibits in the case she is *Page 28 
designated as executrix, and in some, as administratrix, without regard to technical distinctions, and this suit is brought by her as administratrix.
The other facts of record, material to the disposition of the case, appear in the opinion of the Court.